DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,927,502 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope. The only difference between the independent claims, claims 1,13 and 25 of the current application and claims 1, 14 and 27 of the US Patent, is the recitation of the density of the recesses and projections of the permeable patterned surface in the US Patent, which is not recited in the current application, a thus the current application scope is broader and encompassing the whole scope of the US Patent.
Specification
The disclosure is objected to because of the following informalities: the “Cross-Reference to Related Applications” should be updated in the response to this office action.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over any of Beuther et al., EP 1541755 A1, Anderson et al., (hereafter Anderson), US Patent No.  6,592,721 B1 and Bakken et al., (hereafter Bakken), US Patent Application Publication No. 2004/0118546 A1 in view of Barrett et al., (hereafter Barrett), US Patent Application Publication No.  2007/0209770 A1
	With regard to claims 1, 5-6, 7-9, 12-13, 19-22, 25-26 and 29 , Anderson and Beuther teach molding rolls including surfaces with recesses areas that can be used to mold a paper web; see Abstract and figures 10(a) and 10(b) of Anderson and abstract, figure 1 and ¶-[0010] and [0028]-[0048] of Beuther. Both Anderson and Beuther teach that the cylinder includes or can include patterns in its surface; see column 4, lines 3-18 of Anderson and figure 6 and ¶-[0042] and [0052] of Beuther, which teaches the use of a roll sleeve which can be made of patterned fabric; see ¶-[0042]. Both references teach also the use vacuum box(es) inside of the roll; see figures 10(a) and 10(b) of Anderson and abstract, figure 1 and ¶- [0010] and [0028]-[0048] of Beuther. Note that both, Beuther and Anderson, teach channels and grooves to let the air/water pass; see for example ¶-[0034]-[0036] of Beuther and paragraph bridging columns 4 and 5 of Anderson.
Bakken teaches a roll for molding a fibrous sheet, the roll comprising: a cylindrical shell configured to be rotatable driven in a circumferential direction the cylindrical shell including an interior surface, an exterior surface and a permeable patterned surface on the exterior surface of the cylindrical shell molding elements (94), the cylindrical shell being permeable to allow air to be moved through the cylindrical shell, the permeable patterned surface has at least one of a plurality of recesses and a plurality of projections, and a vacuum box positioned on the inside of the cylindrical shell and being configured to draw air from the exterior surface of the cylindrical shell to the interior surface of the cylindrical shell the vacuum box being stationary with respect to the rotation of the cylindrical shell; see figures 5 and 6 and ¶-[0128]-[0130]. 
None of the references teach the plurality of recesses and projections as claimed. However, Barrett teaches papermaker fabric suitable for drum comprising recesses and projections density greater than about fifty per square inch; see abstract, figures 1, 3, and ¶- [0011]. Note that the pockets (101) and warp yarns (1-10) constitute the recesses (pockets) and projections areas, which are the same as disclosed in the current application; see figures 15(a)-15(e) through 17 on pages 30 through 33 of the current application. Therefore, it would have been obvious to one of ordinary skill in the art to choose a sleeve as taught by Barrett as the patterned sleeves of the primary references since such sleeves are known in the art of making fibrous sheets, especially low grammage papers, e.g., tissues and towels, and he/she would have reasonable expectation of success if such fabric were used. This is especially true when the fabric is designed so that air can pass through its surface molding the web passing through it, i.e., fibers would go through the pockets so molding the fibrous web. Note also Barrett teaches the structural layers claimed, including grooves; see abstract, figures and ¶-[0030]-[0043]. Note that the combination of references teach the plurality of holes in the structural layer which extend through the thickness of the shell so to allow water and air to pass. It is within the skill in the art to choose the carrier fabric to be woven or not and thus this would eb considered obvious, absent a showing of unexpected results. 
With regard to claims 2-4, 16-18, 28 and 30, the references disclose different molding zones, including vacuum boxes and blow boxes; see figure 2 and ¶- [0013],[0034]-[0038] of Beuther and figures 3-10(b), column 3, lines 56-67 for the vacuum  box (18) and column 5, lines 17-29 for the blow box (30), of Anderson and figures 5 and 6 and ¶-[0128]-[0130] of Bakken
With regard to claims 10-11 and 23-24, Anderson teaches the addition of a fluid to remove water and clean the roll along with a cleaning doctor. The cleaning doctor could be an air/fluid doctor; see figures 10(a) and 10(b); column 5, lines 37-48, column 8, lines 31-49. Note that the use of other cleaning agents would have been obvious to one of ordinary skill in the art.   
 With regard to claims 14-15, Bakken teaches that the holes or aperture can be of different sizes, but does not teach the shape of the holes as claimed. However, using holes of different shape is within the levels of ordinary skill in the art and considered obvious, absent a showing of unexpected results. Note also that it has been held that “[C]hanges of size, shape, without functional significance are not patentable.” Research Corp. V. Nasco Industries, Inc., 501 F2d 358: 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
	With regard to claim 27 Bakken teaches the use of sintered metal, ceramic and plastic, i.e., polymer, in the molding layer; see ¶-[0128].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Rolls for Molding  Fibrous Webs.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF